Citation Nr: 0215223	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  97-06 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for sleep 
apnea with tonsillectomy.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from June 1993 to June 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1996 rating decision by the Department of 
Veterans Affairs (VA) Seattle, Washington Regional Office 
(RO).  

This case was previously before the Board in October 2000, at 
which time the issue stated on the title page was remanded by 
additional development.  The requested development was 
completed and the case was forwarded to the Board for 
appellate consideration.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran's sleep apnea with tonsillectomy is evidenced 
by occasional sore throats and awakening at night but is not 
manifested by daytime hypersomnolence.


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for sleep apnea and tonsillectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.97; Diagnostic Code 6817 (1995); Diagnostic Code 6847 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating actions dated in January 1996 and 
December 1997, the statement of the case (SOC) dated in 
January 1997, the personal hearing conducted in June 1997, 
transcript of which is associated with the claims folder, the 
supplemental statements of the case (SSOC) dated in December 
1997 and May 2002, the Board's Remand in October 2000, the 
rating decision dated in February 2001, and the VCAA letter 
dated in June 2001 notifying the veteran of the duties and 
responsibilities of each party under the new law, the RO 
provided the veteran with the applicable law and regulations 
and gave adequate notice as to the evidence needed to 
substantiate his claims.  Thus, the Board is satisfied that 
the RO has duly provided all notice as required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The veteran claims that he is entitled to a compensable 
evaluation for his sleep apnea and tonsillectomy because he 
experiences his voice cracking several times a day, has a 
constant sore throat, and has swelling in the back of his 
throat.  See personal hearing transcript (T.) at 10, 11.  The 
Board notes at the outset that the veteran's sleep apnea with 
tonsillectomy is not productive of impairment warranting a 
compensable evaluation for the reasons and bases set forth 
below.  

Effective October 7, 1996, the rating criteria were revised 
to include Diagnostic Code 6847, which contemplates sleep 
apnea syndromes (obstructive, central, mixed).  See 61 Fed. 
Reg. 46720 (September 5, 1996).  Originally, the RO rated the 
veteran's sleep apnea disability pursuant to Diagnostic Code 
6817, assigning a noncompensable evaluation for a lack of 
evidence of significantly disabling symptomatology.  
38 C.F.R. § 4.97, Diagnostic Code 6817 (1995).  In a December 
1997 rating action, the RO re-evaluated the veteran's 
service-connected sleep apnea under the revised regulation, 
but continued the noncompensable evaluation.  See 38 C.F.R. 
§ 4/97, Diagnostic Code 6847 (2001).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.  

The current regulation provides that apnea syndrome 
(obstructive, central or mixed), with chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or; 
requiring a tracheostomy, is assigned a 100 percent 
evaluation.  When sleep apnea requires the use of a breathing 
device such as a continuous positive airway pressure machine, 
a 50 percent evaluation is warranted.  With persistent 
daytime hypersomnolence, a 30 percent evaluation is 
warranted.  When asymptomatic but with documented sleep 
disorder breathing, a noncompensable evaluation is assigned.  
38 C.F.R. § 4.97; Diagnostic Code 6847.  

Under either diagnostic code, the Board finds that the 
clinical evidence of record does not show that the veteran 
has any symptomatology which is consistent with the 
assignment of a compensable rating.  Essentially, symptoms of 
persistent daytime hypersomnolence have not been 
demonstrated.  Id.  Nor is there any evidence of record which 
indicates significantly disabling symptomatology associated 
with the veteran's service-connected sleep apnea.  38 C.F.R. 
§ 4.97, Diagnostic Code 6817 (1995).  Thus, the Board has 
determined that the symptoms of sleep apnea and tonsillectomy 
more nearly approximate the rating criteria for no more than 
a compensable rating.  

In that the veteran has disagreed with the initial grant of 
service connection, the Board has reviewed the claims folder 
in its entirety.  Fenderson v. West, 12 Vet. App. 119 (1999).  
On VA examination in August 1995, the examiner noted a 
history of sleep apnea with tonsillectomy dated from August 
1994.  In VA progress notes extending from May 1996 to March 
2000, a history of frequent bronchitis with a productive 
cough is indicated; nothing related to sleep apnea or 
tonsillectomy is noted.  

On VA examination conducted in November 2000, the examiner 
noted a long history of hay fever and nasal obstruction, and 
a history of sleep apnea with symptoms of snoring and 
interrupted sleeping that began in June 1994.  The veteran 
underwent a tonsillectomy in September 1994, and subsequently 
his sleep improved significantly.  After the surgery, the 
veteran's hypersomnolence resolved and the snoring improved 
dramatically.  The only symptoms that veteran experienced 
from 1995 to 1999 were that he occasionally awakened at night 
due to a sore throat.  While he has complained of increasing 
periods of awakening at night and sore throats, the examiner 
noted that the hypersomnolence he experienced pre-surgery no 
longer existed post-surgery.  Currently, he has a grade four 
retropharynx that is in the obstructive sleep category, but 
the examiner noted that the major symptoms appeared to be 
emanating from enlarged turbinates resulting in nasal 
obstruction.  The veteran indicated that when is nose was 
clear, he had no problems with snoring, sore throat, or 
somnolence.  Otherwise, the examiner noted that his increased 
snoring was due to allergies and enlargement of the nasal 
turbinates and not due to sleep apnea.  

Thus, overall, the symptoms associated with the veteran's 
sleep apnea are not productive of impairment so as to warrant 
a compensable rating.  The symptoms as noted above are more 
reflective of the criteria for the assignment of a 
noncompensable rating under either rating criteria.  While 
the Board has considered the veteran's allegations, his words 
alone with nothing clinically competent of record do not 
substantiate his claim.  In this regard, the Board would 
point out that a lay person, untrained in the field of 
medical diagnostics, is incompetent to offer an opinion which 
requires specialized medical knowledge.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Therefore, the evidence of record preponderates against an 
award of a compensable evaluation for sleep apnea with 
tonsillectomy.  Thus, the veteran's claim is denied.  
ORDER

An initial compensable evaluation for sleep apnea with 
tonsillectomy is denied.  



		
V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

